Citation Nr: 0106409	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue and dizzy spells, to include as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by abdominal stomach pain, nausea and diarrhea, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by signs and symptoms including a skin rash of the 
back, sore throat, rectal bleeding, dry cough, increased 
urination, memory loss, and shortness of breath, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by testicular pain, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for a disability 
manifested by joint and muscle pain, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by heartburn, hiatal hernia, weakness, and 
exposure to gas, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from July 1972 
to December 1977, from May 1982 to August 1982, and from June 
1985 to May 1992.  He also had a period of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefits sought on appeal 
were denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, we note that the veteran requested a hearing before a 
traveling section of the Board.  Initially, the RO sent the 
veteran a clarification request, and the veteran noted that 
he received this notice late, due to an incorrect apartment 
number in his mailing address.  The notice associated with 
his claims folder also bears this incorrect address.  Thus, 
although a note written on that notice reflects that he did 
not report to his hearing, it is not clear from the record 
that he received this notice, since it was again mailed to an 
incorrect address.  Therefore, another hearing should be 
scheduled after the RO corrects the veteran's address in the 
record.  

Next, we note that the veteran filed approximately 19 claims 
in his original claim for service connection, and that he 
disagreed with the "rating decision dated August 1997."  
However, additional clarification is required.  First, we 
note that he claimed service connection for a disability of 
the "heart", as well as complaints of fatigue and 
dizziness.  In his notice of disagreement (NOD), dated 
September 1997, and a June 1998 communication, he stated that 
his fatigue and dizziness were due to his service-connected 
heart condition, and that he was claiming an increase in his 
evaluation for his heart disability, respectively.  However, 
he again listed these issues in his VA Form 9, received by VA 
on August 14, 1998, as being due to undiagnosed illnesses due 
to his Persian Gulf service.  Thus, the RO should clarify 
whether he is claiming fatigue and dizziness due to his 
service-connected heart condition, an undiagnosed illness, or 
both.  The RO should also determine whether the August 14, 
1998 VA Form 9 serves as a timely NOD in regard to the 
undiagnosed illness claim.  

Additionally, although the veteran disagreed with the RD in 
its entirety, with the possible exception of the fatigue and 
dizziness claims discussed above, it appears that his 
statement of the case (SOC) covered only issue number 2 from 
the RD.  Therefore, an SOC should be issued with respect to 
the remaining issues, namely a disability manifested by 
disorders of the skin, throat, rectal bleeding, dry cough, 
increased urination, memory loss, shortness of breath (Issue 
3), testicular pain (Issue 4), glaucoma (Issue 5), and joint 
and muscle pain (Issue 6).  

Next, it appears that the veteran has submitted a new claim 
for reflux disease in his VA Form 9.  This is referred to the 
RO for the appropriate action.  

Additionally, we note that the RO requested verification of 
the veteran's service, however, it is not clear that his 
Persian Gulf Service was verified.  Thus, this information 
should be obtained.  

Finally, the veteran mentioned treatment at the Nashville 
VAMC.  The RO should therefore request that the veteran 
provide the appropriate information to request all treatment 
records not already associated with his claims folder.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of his 
claimed disorders since service.  After 
securing the necessary releases, the RO 
should obtain any and all records not 
already associated with his claims 
folder.  

2. The RO should attempt to verify, 
through official channels, the veteran's 
Persian Gulf service.

3.  Noting the letter from the veteran 
dated January 23, 2000, the RO should 
first correct the veteran's apartment 
number, and then schedule a hearing 
before a traveling section of the Board, 
sending this notice to the veteran's 
correct address.  

4.  Next, the RO should clarify the 
issues of an increased rating for a heart 
disability, fatigue, and dizziness, and 
determine whether the August 14, 1998 VA 
Form 9 serves as an NOD to the issue of 
service connection for an undiagnosed 
illness manifested by fatigue and 
dizziness.  

5.  Then the RO should issue a Statement 
of the Case with respect to the issues 3, 
4, 5, and 6, from the RD, and issue 1, if 
indicated.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




